Title: From John Adams to François Adriaan Van der Kemp, 20 August 1801
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy August 20, 1801

I have recd your favor of the 5th of July with your Letter to Chanceller Livingston on Some Points of the natural History of Buffon and Jefferson, and your other Letter to Gerrit Boon. Col. Lincklain by whom you Sent them has not favoured me with a Visit—if he Should I Shall Shew him all the Civility in my Power.
I have read the Letters with great pleasure. There are too many Subjects of curious speculation in them for me to enlarge upon them. There is one Subject of Investigation however that I wish you would pursue. The Generation of shell fish. Will you be So good as to inform me, in which Writer this Subject is most fully treated.—I Suspect that the Generation of the greatest part of them is on the Surface of the Ocean: that it has been carrying carried on, from the Beginning, on ever part of every Sea. if this is so, it will Account for those immense quantities of Shells which We know exist. The little Nautilus, or what the English and American Sailors call the Portuguese Man of War, which is found Sailing in every Sea is a shell fish in Embrio. The Spat or Egg, is hatched by the Sun, on the Surface of the Water, as I Suppose.
Whatever Information you possess on this subject I pray you to impart to me. If you are not of my Opinion, I will give you my Reason, when I am more at Leisure, for my Conjectures. Mean time I am / with much Esteem, your friend & / sert
John Adams